DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (US-5064229-A).

With regards to claim 1, Hamada discloses a locking device for a vehicle seat (The disclosed locking device could be used in a vehicle seat.) comprising: 
at least one housing (1 Figure 1); and 
(3 Figure 1) and 
at least one bolt element (8 Figure 1) operatively connected to the lock, wherein the bolt element may be received in the lock by action of a force and movement thereof may be limited in a specific position by action of a first damping element (18 Figure 7) comprising a tolerance compensating element (The coil spring 19 of Figure 7), and 
wherein the lock comprises at least one second damping element (20 Figure 7) spaced apart (There is gap between damping elements 18 and 20 of Figure 7) from the tolerance compensating element and arranged in a direction of the action of force of the bolt element downstream of the tolerance compensating element (The latch bolt leg 21 moves downstream in direction ‘a’ of Figure 8).

With regards to claim 2, Hamada discloses he locking device as claimed in claim 1,
 wherein the spacing between the tolerance compensating element and the second damping element is configured such that the movement of the bolt element is additionally limited by the second damping element when a threshold value of a force acting on the bolt element is reached. (Figures 7 and 8 show that the latch bolt leg 21 must first overcome the threshold force of coil spring 19 before engaging with the second damper 20.)

With regards to claim 4, Hamada disclose the locking device as claimed in claim 1, wherein the second damping element comprises a resilient damper. (The damping element 20 is a “buffer material” that acts as a resilient damper. [Col 2 Line 64])

(The disclosed locking device could be used to lock a vehicle seat.) comprising: 
a housing (1 Figure 1); 
a lock  (3 Figure 1); 
a bolt element (8 Figure 1) operatively connected to the lock and received in the lock by a force; 
a first damping element (18 Figure 7) limiting movement of the bolt in a specific position; and 
a second damping element (20 Figure 7) spaced apart from the first damping element (There is gap between damping elements 18 and 20 of Figure 7) and arranged in a direction of the force downstream of the first damping element (The latch bolt leg 21 moves downstream in direction ‘a’ of Figure 8).

With regards to claim 9, Hamada discloses the locking device as claimed in claim 8, 
wherein the first damping element (18 Figure 7) comprises a tolerance compensating element (The coil spring 19 of Figure 7).

With regards to claim 10, Hamada discloses the locking device as claimed in claim 9, wherein the spacing between the tolerance compensating element and the second damping element is configured such that the movement of the bolt element is additionally limited by the second damping element when a threshold value of a force acting on the bolt element is (Figures 7 and 8 show that the latch bolt leg 21 must first overcome the threshold force of coil spring 19 before engaging with the second damper 20.)

With regards to claim 12, Hamada discloses the locking device as claimed in claim 8, wherein the second damping element (20 Figure 7) comprises a resilient damper (The damping element 20 is a “buffer material” that acts as a resilient damper. [Col 2 Line 64]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Ruppach (EP-2251509-A2).


Hamada does not disclose that the tolerance compensating element comprises a leaf spring.
However, Ruppach discloses a vehicle latch (1 Figure 2b) with a leaf spring dampener (13b Figure 2b) downstream of the latch bolt (12 Figure 2b). Ruppach discloses several comparable embodiments of the dampener, including a leaf spring, coil spring, and a solid body dampener. 
Therefore, one of ordinary skill in the art would have found it obvious to substitute leaf springs for the first and second dampeners of Hamada, because these dampeners were art-recognized equivalents at the time the invention was made.

With regards to claim 5, Hamada discloses the locking device as claimed in claim 1.
Hamada does not disclose that the second damping element comprises a spring. 
However, Ruppach discloses a vehicle latch (1 Figure 2b) with a leaf spring dampener (13b Figure 2b) downstream of the latch bolt (12 Figure 2b). Ruppach discloses several comparable embodiments of the dampener, including a leaf spring, coil spring, and a solid body dampener. 
Therefore, one of ordinary skill in the art would have found it obvious to substitute leaf springs for the first and second dampeners of Hamada, because these dampeners were art-recognized equivalents at the time the invention was made.



With regards to claim 7, Hamada discloses the locking device as claimed in claim 1.
Hamada does not disclose that the tolerance compensating element and the second damping element are of the same type.
However, Ruppach discloses a vehicle latch (1 Figure 2b) with a leaf spring dampener (13b Figure 2b) downstream of the latch bolt (12 Figure 2b). Ruppach discloses several comparable embodiments of the dampener, including a leaf spring, coil spring, and a solid body dampener. 
Therefore, one of ordinary skill in the art would have found it obvious to substitute leaf springs for the first and second dampeners of Hamada, because these dampeners were art-recognized equivalents at the time the invention was made.

With regards to claim 11, Hamada discloses the locking device as claimed in claim 9.
Hamada does not disclose that the tolerance compensating element comprises a leaf spring.
However, Ruppach discloses a vehicle latch (1 Figure 2b) with a leaf spring dampener (13b Figure 2b) downstream of the latch bolt (12 Figure 2b). Ruppach discloses several comparable embodiments of the dampener, including a leaf spring, coil spring, and a solid body dampener. 


With regards to claim 13, Hamada discloses the locking device as claimed in claim 8.
Hamada does not disclose that the second damping element comprises a spring.
However, Ruppach discloses a vehicle latch (1 Figure 2b) with a leaf spring dampener (13b Figure 2b) downstream of the latch bolt (12 Figure 2b). Ruppach discloses several comparable embodiments of the dampener, including a leaf spring, coil spring, and a solid body dampener. 
Therefore, one of ordinary skill in the art would have found it obvious to substitute leaf springs for the first and second dampeners of Hamada, because these dampeners were art-recognized equivalents at the time the invention was made.

With regards to claim 14, Hamada discloses the locking device as claimed in claim 12.
Hamada does not disclose that the second damping element comprises a leaf spring.
However, Ruppach discloses a vehicle latch (1 Figure 2b) with a leaf spring dampener (13b Figure 2b) downstream of the latch bolt (12 Figure 2b). Ruppach discloses several comparable embodiments of the dampener, including a leaf spring, coil spring, and a solid body dampener. 


With regards to claim 15, Hamada discloses the locking device as claimed in claim 8.
Hamada does not disclose that the first damping element and the second damping element are of the same type.
However, Ruppach discloses a vehicle latch (1 Figure 2b) with a leaf spring dampener (13b Figure 2b) downstream of the latch bolt (12 Figure 2b). Ruppach discloses several comparable embodiments of the dampener, including a leaf spring, coil spring, and a solid body dampener. 
Therefore, one of ordinary skill in the art would have found it obvious to substitute leaf springs for the first and second dampeners of Hamada, because these dampeners were art-recognized equivalents at the time the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Gorcic (DE-102006030732-A1).

With regards to claim 16, Hamada discloses a locking device comprising: 
a housing (1 Figure 1);
a lock (3 Figure 1); 
(8 Figure 1) operatively connected to the lock and received in the lock by a force; 
a first damping element (18 Figure 7) limiting movement of the bolt in a specific position; and 
a second damping element (20 Figure 7)  spaced apart from the first damping element (There is gap between damping elements 18 and 20 of Figure 7) and arranged in a direction of the force downstream of the first damping element. (The latch bolt leg 21 moves downstream in direction ‘a’ of Figure 8).
	Hamada does not disclose a vehicle seat.
	However, Gorcic discloses a similar locking device (Figure 2a) with two dampeners on the latch bolt (Figure 3a) for use in a vehicle seat (Title). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the locking device with improved dampening of Hamada to the vehicle seat of Gorcic. One of ordinary skill in the art would have been motivated to make this modification to achieve a more comfortable vehicle seat.

With regards to claim 17, Hamada in view of Gorcic teaches the locking device as claimed in claim 16, 
wherein the spacing between the tolerance compensating element and the second damping element is configured such that the movement of the bolt element is additionally limited by the second damping element when a threshold value of a force acting on the bolt (Figures 7 and 8 of Hamada show that the latch bolt leg 21 must first overcome the threshold force of coil spring 19 before engaging with the second damper 20.)

With regards to claim 18, Hamada in view of Gorcic teaches the locking device as claimed in claim 16, wherein the second damping element comprises a resilient damper. (The damping element 20 is a “buffer material” that acts as a resilient damper. [Hamada Col 2 Line 64]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Gorcic in further view of Ruppach.

With regards to claim 19, Hamada in view of Gorcic teaches the locking device as claimed in claim 16. 
Hamada in view of Gorcic does not disclose that the second damping element comprises a spring. 
However, Ruppach discloses a vehicle latch (1 Figure 2b) with a leaf spring dampener (13b Figure 2b) downstream of the latch bolt (12 Figure 2b). Ruppach discloses several comparable embodiments of the dampener, including a leaf spring, coil spring, and a solid body dampener. 
Therefore, one of ordinary skill in the art would have found it obvious to substitute leaf springs for the first and second dampeners of Hamada, because these dampeners were art-recognized equivalents at the time the invention was made.

With regards to claim 20, Hamada in view of Gorcic in further view of Ruppach teaches the locking device as claimed in claim 19, wherein each of first and the second damping elements comprise a leaf spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4941696-A: Yamada discloses a similar latch with two independent dampers.
DE-10215691-A1: Craemer discloses several alternative means for damping the latch bolt.
DE-102006019347-A1: Mosch discloses several alternative means for damping the latch bolt.
EP-3238982-A1: Gonzalez discloses leaf spring damper in combination with further components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                           
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675